DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/185661 filed on
12/14/2020. Claims 1-20 are pending and have been examined in this office action, claims 1-4, 8-14, and 18-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Response to Arguments
Regarding independent claims 1, 11, and 20, Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant states the previously cited reference, Aldred et al. U.S. Patent No. 10,175,696 (“Aldred”), fails to explicitly disclose the amended claim limitations of identifying a characterizing of a mark and based on that mark determine  a distance between the cleaning In one embodiment, in order to obtain information relating to the distance between the vehicle and the docking station, the control system is operable to compare the relative distance between first fiducial marker and the second fiducial marker. Preferably, the control system identifies a centre point of each of the fiducial markers in order to make the comparison and calculates the pixel separation of the centre points of each of the fiducial markers as they appear in the captured image. AND [col. 8, line 51-67] In all of the robot positions P1, P2 and P3 described above, the robot 4 is oriented so that it faces the docking station 6 and, therefore, the docking station 6 and targets 80, 82 appear in the centre of the image frames. It will be appreciated, however, that if the robot 4 was not oriented in this way, then the docking station 6 would appear at a different lateral position in the image. The robot 4 may therefore infer its orientation relative to the docking station 6 from the lateral position of the targets 80, 82 in the image.
A similar principle can be used by the docking control module 70 to determine the distance between the robot 4 and the docking station 6. With reference now to FIG. 7, two alternative robot positions P1, P2 are shown in an aligned position, one behind the other, and oriented to face directly towards the docking station 6. As in FIG. 6, image frames corresponding to each robot position P1, P2 are also provided.)
Furthermore, Applicant states the cited reference fails to explicitly disclose the amended limitation of including a plurality of operations, and selecting an operation based on the predetermined distance. However, Examiner respectfully disagrees. The disclosed “operation” of Now in the position P2, the process loops through steps 102 to 118, as explained above, but the decision step 118 is now answered negatively and the process flow moves to a further decision step 124. In a similar manner to step 118, at step 124 the docking control module 70 analyses the target pixel separation and determines whether it exceeds a predetermined maximum value, which establishes the inner boundary 125 of zone C and, in doing so, the docking control module 70 determines whether the robot is still in zone C and is not too close to the docking station 6…)
Applicant’s arguments, see page 14-15, filed 12/14/2020, with respect to the rejection(s) of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LI et al. U.S. 2019/0180467 (“LI”). LI discloses the amended limitations of grouping the identification points generated in the captured image, and identifying a mark corresponding to said grouping of points, doing this allows for the apparatus to process the captured image in order to detect objects and details in the environment (see at least [¶ 0045] An aspect of the present disclosure relates to a driving aid for identifying and positioning objects around a vehicle during autonomous driving. For example, a camera, a LiDAR device, a Radar device may be mounted on a roof of an autonomous car. The camera, the LiDAR device and the Radar device may obtain a camera image, a LiDAR point cloud image, and a Radar image around the car respectively. The LiDAR point cloud image may include a plurality of points...)
	Regarding dependent claims 2-8 and 12-18, Applicant notes that the claims ultimately depend from claims 1 and 11, which Applicant argues are patentable over the previously cited 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldred et al. U.S. Patent No. 10,175,696 (“Aldred”).
Regarding claim 1 as best understood, Aldred discloses moving apparatus for cleaning, the moving apparatus comprising: 
a cleaner for cleaning; (see at least [col. 3, line 62 – col. 4, line 1] With reference to FIG. 1 a robotic system 2 includes a mobile robot 4 and an associated docking station 6. In this embodiment, the mobile robot 4 is shown in the context of a vacuum cleaning robot although it should be appreciated that this is not essential to the invention and that the invention is applicable to any mobile robot, in a domestic setting or otherwise.)
an autonomous vehicle provided with a camera-based sensing system, a drive system for driving the autonomous vehicle, and a control system for controlling the drive system…)
at least one processor configured to: 
control the image sensor to capture the image, (see at least [col. 5, line 18-34] FIG. 3 shows schematically a control system 30 of the robot 4 and its interfaces with the components described above. The control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner. The controller 32 is interfaced into a sensor suite 34 of the robot 4 by which means the robot 4 gathers information about its environment in order to map its environment and perform a cleaning route. The sensor suite 34 is also shown generally in FIG. 1 and includes a navigational sensor 36 which, in this embodiment, is a camera-based system in the form of an omnidirectional camera for providing the robot 4 with a panoramic view of its surroundings, and also a near-field proximity sensor array 38 to provide the robot 4 with the capability to detect obstacles. Finally, a bump detecting system 40 is provided although this is not illustrated in FIG. 1.)
identify a characteristic of at least one mark within the captured image, (see at least [col. 2, line 33-41] In one embodiment, in order to obtain information relating to the distance between the vehicle and the docking station, the control system is operable to compare the relative distance between first fiducial marker and the second fiducial marker. Preferably, the control system identifies a centre point of each of the fiducial markers in order to make the comparison and calculates the pixel separation of the centre points of each of the fiducial markers as they appear in the captured image.)
based on the identified characteristic of the last one mark, identify a distance between the moving apparatus and a station apparatus, (see at least [col. 8, line 51-67] In all of the robot positions P1, P2 and P3 described above, the robot 4 is oriented so that it faces the docking station 6 and, therefore, the docking station 6 and targets 80, 82 appear in the centre of the image frames. It will be appreciated, however, that if the robot 4 was not oriented in this way, then the docking station 6 would appear at a different lateral position in the image. The robot 4 may therefore infer its orientation relative to the docking station 6 from the lateral position of the targets 80, 82 in the image.
	A similar principle can be used by the docking control module 70 to determine the distance between the robot 4 and the docking station 6. With reference now to FIG. 7, two alternative robot positions P1, P2 are shown in an aligned position, one behind the other, and oriented to face directly towards the docking station 6. As in FIG. 6, image frames corresponding to each robot position P1, P2 are also provided.)
based on the identified distance, identify at least one operation among a plurality of operations, and control the traveler, based on the identified one operation, to move the moving apparatus to a location of the station apparatus (see at least [col. 11, line 6-20] Now in the position P2, the process loops through steps 102 to 118, as explained above, but the decision step 118 is now answered negatively and the process flow moves to a further decision step 124. In a similar manner to step 118, at step 124 the docking control module 70 analyses the target pixel separation and determines whether it exceeds a predetermined maximum value, which establishes the inner boundary 125 of zone C and, in doing so, the docking control module 70 determines whether the robot is still in zone C and is not too close to the docking station 6. In the event that the robot 4 travelled out of zone C so as to be too close to the docking station 6, the decision step 124 would be answered negatively and step 127 would cause the robot 4 to execute a reverse manoeuvre until the robot 4 is positioned into zone C.)

Regarding claim 9 as best understood, Aldred discloses the moving apparatus according to claim 1, wherein the at least one processor is further configured to: identify a distance of the moving apparatus in relation to the station apparatus based on the at least one mark identified among a plurality of marks; and vary a control operation of the traveler according to the identified distance (see at least [col. 2, line 33 – 41] In one embodiment, in order to obtain information relating to the distance between the vehicle and the docking station, the control system is operable to compare the relative distance between first fiducial marker and the second fiducial marker. Preferably, the control system identifies a centre point of each of the fiducial markers in order to make the comparison and calculates the pixel separation of the centre points of each of the fiducial markers as they appear in the captured image.)

Regarding claim 11 as best understood, Aldred discloses a method of controlling a moving apparatus for cleaning, the method comprising: 4Appl. No.: 16/185,661 Response dated: December 14, 2020 Reply to Office Action of: November 23, 2020 
capturing an image of surroundings of the moving apparatus; (see at least [claim 1] an autonomous vehicle provided with a camera-based sensing system, a drive system for driving the autonomous vehicle, and a control system for controlling the drive system…)
identifying a characteristic of at least one mark within the captured image, (see at least [col. 2, line 33-41] In one embodiment, in order to obtain information relating to the distance between the vehicle and the docking station, the control system is operable to compare the relative distance between first fiducial marker and the second fiducial marker. Preferably, the control system identifies a centre point of each of the fiducial markers in order to make the comparison and calculates the pixel separation of the centre points of each of the fiducial markers as they appear in the captured image.)
based on the identified characteristic of the at least one mark, identifying a distance between the moving apparatus and a station apparatus, (see at least [col. 8, line 51-67] In all of the robot positions P1, P2 and P3 described above, the robot 4 is oriented so that it faces the docking station 6 and, therefore, the docking station 6 and targets 80, 82 appear in the centre of the image frames. It will be appreciated, however, that if the robot 4 was not oriented in this way, then the docking station 6 would appear at a different lateral position in the image. The robot 4 may therefore infer its orientation relative to the docking station 6 from the lateral position of the targets 80, 82 in the image.
A similar principle can be used by the docking control module 70 to determine the distance between the robot 4 and the docking station 6. With reference now to FIG. 7, two alternative robot positions P1, P2 are shown in an aligned position, one behind the other, and oriented to face directly towards the docking station 6. As in FIG. 6, image frames corresponding to each robot position P1, P2 are also provided.)
based on the identified distance, identifying at least one operation among a plurality of operations, and based on the identified at least one operation, moving the moving apparatus to a location of the station apparatus (see at least [col. 11, line 6-20] Now in the position P2, the process loops through steps 102 to 118, as explained above, but the decision step 118 is now answered negatively and the process flow moves to a further decision step 124. In a similar manner to step 118, at step 124 the docking control module 70 analyses the target pixel separation and determines whether it exceeds a predetermined maximum value, which establishes the inner boundary 125 of zone C and, in doing so, the docking control module 70 determines whether the robot is still in zone C and is not too close to the docking station 6. In the event that the robot 4 travelled out of zone C so as to be too close to the docking station 6, the decision step 124 would be answered negatively and step 127 would cause the robot 4 to execute a reverse manoeuvre until the robot 4 is positioned into zone C.)

Regarding claim 19 as best understood, Aldred discloses the method according to claim 11, further comprising: identifying a distance of the moving apparatus in relation to the station apparatus based on the at least one mark identified among a plurality of marks; and varying a control operation of a traveler for moving the moving apparatus according to the identified distance (see at least [col. 2, line 33 – 41] In one embodiment, in order to obtain information relating to the distance between the vehicle and the docking station, the control system is operable to compare the relative distance between first fiducial marker and the second fiducial marker. Preferably, the control system identifies a centre point of each of the fiducial markers in order to make the comparison and calculates the pixel separation of the centre points of each of the fiducial markers as they appear in the captured image.)

Regarding claim 20 as best understood, Aldred discloses a cleaning system comprising:
a station apparatus; and 6Appl. No.: 16/185,661Response dated: December 14, 2020Reply to Office Action of: November 23, 2020a moving apparatus configured to move and clean within a predetermined distance range from the station apparatus, (see at least [col. 1, line 64 – col. 2, line 2] In a first aspect the invention provides apparatus for guiding an autonomous vehicle towards a docking station comprising an autonomous vehicle provided with a camera-based sensing system, a drive system for driving the autonomous vehicle, and a control system for controlling the drive system.)
wherein the moving apparatus comprises: a cleaner for cleaning, a traveler configured to move the moving apparatus, an image sensor configured to capture an image of surroundings of the moving apparatus, (see at least [col. 3, line 62 – col. 4, line 1] With reference to FIG. 1 a robotic system 2 includes a mobile robot 4 and an associated docking station 6. In this embodiment, the mobile robot 4 is shown in the context of a vacuum cleaning robot although it should be appreciated that this is not essential to the invention and that the invention is applicable to any mobile robot, in a domestic setting or otherwise.)
and at least one processor configured to: control the image sensor to capture the image, (see at least [col. 5, line 18-34] FIG. 3 shows schematically a control system 30 of the robot 4 and its interfaces with the components described above. The control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner. The controller 32 is interfaced into a sensor suite 34 of the robot 4 by which means the robot 4 gathers information about its environment in order to map its environment and perform a cleaning route. The sensor suite 34 is also shown generally in FIG. 1 and includes a navigational sensor 36 which, in this embodiment, is a camera-based system in the form of an omnidirectional camera for providing the robot 4 with a panoramic view of its surroundings, and also a near-field proximity sensor array 38 to provide the robot 4 with the capability to detect obstacles. Finally, a bump detecting system 40 is provided although this is not illustrated in FIG. 1.)
In one embodiment, in order to obtain information relating to the distance between the vehicle and the docking station, the control system is operable to compare the relative distance between first fiducial marker and the second fiducial marker. Preferably, the control system identifies a centre point of each of the fiducial markers in order to make the comparison and calculates the pixel separation of the centre points of each of the fiducial markers as they appear in the captured image.)
based on the identified characteristic of the at least one mark, identify a distance between the moving apparatus and the station apparatus, (see at least [col. 8, line 51-67] In all of the robot positions P1, P2 and P3 described above, the robot 4 is oriented so that it faces the docking station 6 and, therefore, the docking station 6 and targets 80, 82 appear in the centre of the image frames. It will be appreciated, however, that if the robot 4 was not oriented in this way, then the docking station 6 would appear at a different lateral position in the image. The robot 4 may therefore infer its orientation relative to the docking station 6 from the lateral position of the targets 80, 82 in the image.
A similar principle can be used by the docking control module 70 to determine the distance between the robot 4 and the docking station 6. With reference now to FIG. 7, two alternative robot positions P1, P2 are shown in an aligned position, one behind the other, and oriented to face directly towards the docking station 6. As in FIG. 6, image frames corresponding to each robot position P1, P2 are also provided.)
based on the identified distance, identify at least one operation among a plurality of operations, and control the traveler, based on the identified at least one operation, to move the moving apparatus to a location of the station apparatus (see at least [col. 11, line 6-20] Now in the position P2, the process loops through steps 102 to 118, as explained above, but the decision step 118 is now answered negatively and the process flow moves to a further decision step 124. In a similar manner to step 118, at step 124 the docking control module 70 analyses the target pixel separation and determines whether it exceeds a predetermined maximum value, which establishes the inner boundary 125 of zone C and, in doing so, the docking control module 70 determines whether the robot is still in zone C and is not too close to the docking station 6. In the event that the robot 4 travelled out of zone C so as to be too close to the docking station 6, the decision step 124 would be answered negatively and step 127 would cause the robot 4 to execute a reverse manoeuvre until the robot 4 is positioned into zone C.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred as applied to claims 1 and 11 above, and further in view of Kwa et al. U.S. Patent No. 10,399,443 (“Kwa”).
Regarding claim 2 as best understood, Aldred discloses the moving apparatus according to claim 1, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Aldred fails to explicitly disclose the apparatus to include a first and second mark, where the second mark is smaller than the first and located at a shorter distance than the first. 
	However, Kwa teaches the moving apparatus according to claim 1, wherein the at least one mark comprises a plurality of marks comprising: a first mark corresponding to a predetermined first distance; and a second mark corresponding to a second distance, the second distance being shorter than the predetermined first distance and the second mark being smaller than the first mark (see at least [col. 15, line 51 - 53] We can then detect the relative sizes of each fiducial marker, and use that to determine if the robot is closer to one fiducial than the other. AND [claim 1] a first fiducial surface including a first fiducial marker affixed to the first fiducial surface, wherein the first fiducial surface defines a plane disposed at a first non-zero angle relative to a plane defined by the surface of the front cover; and a second fiducial surface including a second fiducial marker affixed to the second fiducial surface..)
Thus, Aldred discloses the moving apparatus according to claim 1, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Kwa teaches an apparatus to include a first and second mark, where the second mark is smaller than the first and located at a shorter distance than the first.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred to incorporate the teachings of Kwa to differentiate the distance and size of the first and second marks. Doing 

	Regarding claim 3 as best understood, Aldred discloses the moving apparatus according to claim 2, wherein the at least one processor is further configured to: control the moving apparatus to move toward the first mark when the first mark is identified, and control the moving apparatus to move toward the second mark by repositioning the moving apparatus so as to correct deviation of the moving apparatus in relation to the station apparatus when the second mark is identified while the moving apparatus is moving toward the first mark (see at least [Fig. 9] AND [col. 9, line 1-18] At position P1, the robot 4 is closer towards the docking station than in position P2 and the docking station is centred in the image frame, each of the targets 80, 82 being aligned horizontally. Comparing this with the second position P2, it can be seen that in the image frame P2 the docking station 6 is also aligned in the centre of the image frame, but that the two targets 80, 82 are closer to each other than in the first position P1. Expressed another way, the pixel width W2 between the centre point of the left hand target 80 and the centre point of the right hand target 82 is less in the second position P2 than the pixel width W1 in the first position P1. Therefore, by analyzing the pixel widths W1, W2 between the centre points of the two targets 80, 82, and knowing that the first and second targets 80, 82 are in a predetermined relative distance from one another, the docking control module 70 is able to infer information regarding the distance of the robot 4 from the docking station 6.)

	Regarding claim 4 as best understood, Aldred discloses the moving apparatus according to claim 3, wherein the at least one processor is further configured to: identify a distortion of the second mark based on a relative position difference between a plurality of points extracted from the second mark; and correct a deviation of the moving apparatus in relation to the station apparatus by rotating the moving apparatus so that no distortion of the second mark is identified from the captured image (see at least [Fig. 6] AND [col. 8, line 34 - 50] By analyzing the pixel heights of the centre points of the two targets, and knowing that the first and second targets 80, 82, are in a predetermined relative spacing so as to be horizontally aligned on the display portion of the docking station 6, the docking control module 70 can determine whether the robot is to the right or the left of the docking station 6 and so can determine appropriate control signals for the traction units 22 in order to align the robot 4 with the docking station. For example, in position P2 the pixel height H2 of the right hand target 82 is in a relatively lower position, so the docking control module 70 can determine that it needs to move towards the right in order to align itself between the targets 80, 82. Further by evaluating the magnitude of the difference in pixel heights H1, H2 between the two targets, the docking control module 70 can infer information about how far it needs to move laterally in order to align itself with the targets 80, 82.)

	Regarding claim 7 as best understood, Aldred discloses the moving apparatus according to claim 3, wherein the second mark is arranged to be separated from the first mark at a certain area of the station apparatus. (see at least [Fig. 7] AND  [col. 9, line 8 - 18]  Expressed another way, the pixel width W2 between the centre point of the left hand target 80 and the centre point of the right hand target 82 is less in the second position P2 than the pixel width W1 in the first position P1. Therefore, by analyzing the pixel widths W1, W2 between the centre points of the two targets 80, 82, and knowing that the first and second targets 80, 82 are in a predetermined relative distance from one another, the docking control module 70 is able to infer information regarding the distance of the robot 4 from the docking station 6.)

	Regarding claim 12 as best understood, Aldred discloses the method according to claim 11, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Aldred fails to explicitly disclose the method to include a first and second mark, where the second mark is smaller than the first and located at a shorter distance than the first.
	However, Kwa teaches the method according to claim 11, wherein the at least one mark comprises a plurality of marks comprising: a first mark corresponding to a first distance; and a second mark corresponding to a second distance, the second distance being shorter than the first distance and the second mark being smaller than the first mark (see at least [col. 15, line 51 - 53] We can then detect the relative sizes of each fiducial marker, and use that to determine if the robot is closer to one fiducial than the other. AND [claim 1] a first fiducial surface including a first fiducial marker affixed to the first fiducial surface, wherein the first fiducial surface defines a plane disposed at a first non-zero angle relative to a plane defined by the surface of the front cover; and a second fiducial surface including a second fiducial marker affixed to the second fiducial surface..)
Thus, Aldred discloses the moving method according to claim 11, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred to incorporate the teachings of Kwa to differentiate the distance and size of the first and second marks. Doing so allows for faster recognition of the marks and faster repositioning of the apparatus when returning to the docking station.
	
	Regarding claim 13 as best understood, Aldred discloses the method according to claim 12, wherein the moving of the moving apparatus comprises: moving the moving apparatus toward the first mark when the first mark is identified; and moving the moving apparatus toward the second mark by repositioning the moving apparatus so as to correct deviation of the moving apparatus in relation to the station apparatus when the second mark is identified while the moving apparatus is moving toward the first mark (see at least [Fig. 9] AND [col. 9, line 1-18] At position P1, the robot 4 is closer towards the docking station than in position P2 and the docking station is centred in the image frame, each of the targets 80, 82 being aligned horizontally. Comparing this with the second position P2, it can be seen that in the image frame P2 the docking station 6 is also aligned in the centre of the image frame, but that the two targets 80, 82 are closer to each other than in the first position P1. Expressed another way, the pixel width W2 between the centre point of the left hand target 80 and the centre point of the right hand target 82 is less in the second position P2 than the pixel width W1 in the first position P1. Therefore, by analyzing the pixel widths W1, W2 between the centre points of the two targets 80, 82, and knowing that the first and second targets 80, 82 are in a predetermined relative distance from one another, the docking control module 70 is able to infer information regarding the distance of the robot 4 from the docking station 6.)

	Regarding claim 14 as best understood, Aldred discloses the method according to claim 13, wherein the moving of the moving apparatus toward the second mark comprises: identifying a distortion of the second mark based on a relative position difference between a plurality of points extracted from the second mark; and 5Appl. No.: 16/185,661Response dated: December 14, 2020Reply to Office Action of: November 23, 2020rotating the moving apparatus so that no distortion of the second mark is identified from the captured image (see at least [Fig. 6] AND [col. 8, line 34 - 50] By analyzing the pixel heights of the centre points of the two targets, and knowing that the first and second targets 80, 82, are in a predetermined relative spacing so as to be horizontally aligned on the display portion of the docking station 6, the docking control module 70 can determine whether the robot is to the right or the left of the docking station 6 and so can determine appropriate control signals for the traction units 22 in order to align the robot 4 with the docking station. For example, in position P2 the pixel height H2 of the right hand target 82 is in a relatively lower position, so the docking control module 70 can determine that it needs to move towards the right in order to align itself between the targets 80, 82. Further by evaluating the magnitude of the difference in pixel heights H1, H2 between the two targets, the docking control module 70 can infer information about how far it needs to move laterally in order to align itself with the targets 80, 82.)	

	Regarding claim 17 as best understood, Aldred discloses the method according to claim 13, wherein the second mark is arranged to be separated from the first mark at a certain area of the station apparatus (see at least [Fig. 7] AND [col. 9, line 8 - 18] Expressed another way, the pixel width W2 between the centre point of the left hand target 80 and the centre point of the right hand target 82 is less in the second position P2 than the pixel width W1 in the first position P1. Therefore, by analyzing the pixel widths W1, W2 between the centre points of the two targets 80, 82, and knowing that the first and second targets 80, 82 are in a predetermined relative distance from one another, the docking control module 70 is able to infer information regarding the distance of the robot 4 from the docking station 6.)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred in view of Kwa as applied to claims 4 and 14 above, and further in view of Esaki et al. U.S. Patent No. 7,181,089 (“Esaki”).
Regarding claim 5 as best understood, Aldred in view of Kwa discloses the moving apparatus according to claim 4, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Aldred fails to explicitly disclose the apparatus to include a processor to map a plurality of points along the contours of one of the plurality of marks.
However, Esaki teaches the moving apparatus according to claim 4, wherein the at least one processor is further configured to designate the plurality of points along a contour of the second mark (see at least [col. 12, line 11 - 40] When the fiducial marks 204, 222 are imaged by the fiducial-mark camera 190, not only the images of the fiducial marks 204, 222 but also the images of the areas Surrounding the fiducial-marks 204, 222 are taken by the fiducial-mark camera 190. For example, the fiducial-mark camera 190 takes not only the images of the fiducial marks 204, 222, but also the images of wiring segments 206, 224 of the land patterns 202, 220, and portions of the wiring pattern 200 which are located adjacent to the land patterns 202, 220. Therefore, it is necessary to search the imaging screen 194 of the fiducial-mark camera 190, to find out the images of the fiducial marks 204, 222, from among the images formed within the imaging screen 194. This search for the images of the fiducial marks 204, 222 is effected using at least one reference line which is set for each of the fiducial marks 204, 222 and which is sufficient to identify each fiducial mark. 
Referring next to the flow chart of FIG. 9, the reference line setting routine will be described. This routine is initiated with step S1 in which the display device 422 is commanded to display on its screen all of a plurality of groups of candidate reference lines stored in the candidate reference line data memory of the RAM 406. The candidate lines have various shapes such as Straight lines, and curved lines which may be closed or open, and combinations of those lines. In the specific example of FIG. 11, the two-dimensional candidate reference-line data memory of the RAM 406 stores reference-line data indicative of candidate reference lines in the form of a simple straight segment, a circle, an L-shaped Straight line, a polygon (e.g., a square, a rectangle or a triangle), a circular arc, and a bent straight line.)
Thus, Aldred in view of Kwa discloses the moving apparatus according to claim 4, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Esaki teaches the apparatus to include a processor to map a plurality of points along the contours of one of the plurality of marks.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred in view of Kwa to incorporate the teachings of Esaki to detect a plurality of points along the contours of one of the plurality of marks. Doing so allows for faster recognition of the marks.

Regarding claim 15 as best understood, Aldred in view of Kwa discloses the method according to claim 14, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Aldred fails to explicitly disclose the method to include a processor to map a plurality of points along the contours of one of the plurality of marks.
However, Esaki teaches the method according to claim 14, wherein the moving of the moving apparatus toward the second mark comprises: designating the plurality of points along a contour of the second mark (see at least [col. 12, line 11 - 40] When the fiducial marks 204, 222 are imaged by the fiducial-mark camera 190, not only the images of the fiducial marks 204, 222 but also the images of the areas Surrounding the fiducial-marks 204, 222 are taken by the fiducial-mark camera 190. For example, the fiducial-mark camera 190 takes not only the images of the fiducial marks 204, 222, but also the images of wiring segments 206, 224 of the land patterns 202, 220, and portions of the wiring pattern 200 which are located adjacent to the land patterns 202, 220. Therefore, it is necessary to search the imaging screen 194 of the fiducial-mark camera 190, to find out the images of the fiducial marks 204, 222, from among the images formed within the imaging screen 194. This search for the images of the fiducial marks 204, 222 is effected using at least one reference line which is set for each of the fiducial marks 204, 222 and which is sufficient to identify each fiducial mark. 
Referring next to the flow chart of FIG. 9, the reference line setting routine will be described. This routine is initiated with step S1 in which the display device 422 is commanded to display on its screen all of a plurality of groups of candidate reference lines stored in the candidate reference line data memory of the RAM 406. The candidate lines have various shapes such as Straight lines, and curved lines which may be closed or open, and combinations of those lines. In the specific example of FIG. 11, the two-dimensional candidate reference-line data memory of the RAM 406 stores reference-line data indicative of candidate reference lines in the form of a simple straight segment, a circle, an L-shaped Straight line, a polygon (e.g., a square, a rectangle or a triangle), a circular arc, and a bent straight line.)
Thus, Aldred in view of Kwa discloses the method according to claim 14, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Esaki teaches the method to include a processor to map a plurality of points along the contours of one of the plurality of marks.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred in view of Kwa to incorporate the teachings of Esaki to detect a plurality of points along the contours of one of the plurality of marks. Doing so allows for faster recognition of the marks.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred in view of Kwa as applied to claims 3 and 13 above, and further in view of Fong et al. U.S. Pub. No. 2017/0105592 (“Fong”).
Regarding claim 6 as best understood, Aldred in view of Kwa discloses the moving apparatus according to claim 3, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Aldred fails to explicitly disclose the plurality of marks to include a second mark overlapped within a first mark at a certain area of the docking station.
However, Fong teaches the moving apparatus according to claim 3, wherein the second mark is arranged to be overlapped within the first mark at a certain area of the station apparatus As illustrated in FIGS. 4A-6, the fiducial markers 640A, 640B are configured to define a pose of the robot dock 600 (FIG. 6: Block 300). For example, the fiducial markers 640A, 640B may have a predetermined spatial relationship with respect to one another and/or to a reference on the docking station 600 and/or to a planar surface directly beneath the dock 600. As described herein, the fiducial markers 640A, 640B may be used by the pose sensor assembly 270A-270B of the mobile robot 200 in order to determine a pose of the docking station 600 (FIG. 6 (Block US 2017/0105592 A1 302)) and/or to map out a docking path 180 (FIGS. 4A-4C: FIG. 6 (Block 304)).)
Thus, Aldred in view of Kwa discloses the moving apparatus according to claim 3, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Fong teaches the plurality of marks to include a second mark overlapped within a first mark at a certain area of the docking station.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred in view of Kwa to incorporate the teachings of Fong to include overlapping marks. Doing so allows for the image sensing apparatus to detect a wider angle and allow for faster repositioning of the cleaning apparatus.

Regarding claim 16 as best understood, Aldred in view of Kwa discloses the method according to claim 13, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Aldred fails to explicitly disclose the plurality of marks to include a second mark overlapped within a first mark at a certain area of the docking station.
As illustrated in FIGS. 4A-6, the fiducial markers 640A, 640B are configured to define a pose of the robot dock 600 (FIG. 6: Block 300). For example, the fiducial markers 640A, 640B may have a predetermined spatial relationship with respect to one another and/or to a reference on the docking station 600 and/or to a planar surface directly beneath the dock 600. As described herein, the fiducial markers 640A, 640B may be used by the pose sensor assembly 270A-270B of the mobile robot 200 in order to determine a pose of the docking station 600 (FIG. 6 (Block US 2017/0105592 A1 302)) and/or to map out a docking path 180 (FIGS. 4A-4C: FIG. 6 (Block 304)).)
Thus, Aldred in view of Kwa discloses the method according to claim 13, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Fong teaches the plurality of marks to include a second mark overlapped within a first mark at a certain area of the docking station.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred in view of Kwa to incorporate the teachings of Fong to include overlapping marks. Doing so allows for the image sensing apparatus to detect a wider angle and allow for faster repositioning of the cleaning apparatus.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred as applied to claims 1 and 11 above, and further in view of Kobori et al. U.S. Pub. No. 2017/0344850 (“Kobori”).
Regarding claim 8 as best understood, Aldred discloses the moving apparatus according to claim 1, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Aldred fails to explicitly disclose the apparatus to detect and divide an image into a color channels and recognize the mark from image information including previously set color channels for the recognized mark.
However, Kobori teaches the moving apparatus according to claim 1, wherein the at least one processor is further configured to: divide the captured image into a plurality of color channels; and3Appl. No.: 16/185,661Response dated: December 14, 2020Reply to Office Action of: November 23, 2020 acquire the at least one mark from image information of one or more color channels previously set among the plurality of color channels (see at least [¶ 0096] As shown in FIG. 7, the CLBP determination unit 74 performs color-channel separation (separation into an R-image, a G-image, and a B-image) for each of a target object image and a model image ((2) in the figure), and calculates LBP of each channel (i.e., LBP (R), LBP (G), and LBP (B)) ((3) in the figure). Then, the CLBP determination unit 74 creates a histogram based on the calculated LBP ((4) in the figure) and performs the above-described comparison by using the created histogram. Note that the LBP is tolerant to variations in the illumination for the image. By converting the LBP into a histogram, it becomes more tolerant to perturbation that occurs when the above-described rendering is carried out, thus improving the determination accuracy. The CLBP determination unit 74 can reduce false determination when it makes determination of an object having a texture.)
Thus, Aldred discloses the moving apparatus according to claim 1, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Kobori teaches the apparatus to detect and divide an image into 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred to incorporate the teachings of Kobori to divide an image into color channels and recognize the mark. Doing so allows for less chances of error for detecting the plurality of marks associated with the docking station.

Regarding claim 18 as best understood, Aldred discloses the method according to claim 11, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Aldred fails to explicitly disclose the method to detect and divide an image into a color channels and recognize the mark from image information including previously set color channels for the recognized mark.
However, Kobori teaches the method according to claim 11, wherein the identifying of the characteristic of the at least one mark within the captured image comprises: dividing the captured image into a plurality of color channels; and acquiring the at least one mark from image information of one or more color channels previously set among the plurality of color channels (see at least [¶ 0096] As shown in FIG. 7, the CLBP determination unit 74 performs color-channel separation (separation into an R-image, a G-image, and a B-image) for each of a target object image and a model image ((2) in the figure), and calculates LBP of each channel (i.e., LBP (R), LBP (G), and LBP (B)) ((3) in the figure). Then, the CLBP determination unit 74 creates a histogram based on the calculated LBP ((4) in the figure) and performs the above-described comparison by using the created histogram. Note that the LBP is tolerant to variations in the illumination for the image. By converting the LBP into a histogram, it becomes more tolerant to perturbation that occurs when the above-described rendering is carried out, thus improving the determination accuracy. The CLBP determination unit 74 can reduce false determination when it makes determination of an object having a texture.)
Thus, Aldred discloses the method according to claim 11, for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. Kobori teaches the method to detect and divide an image into a color channels and recognize the mark from image information including previously set color channels for the recognized mark.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred to incorporate the teachings of Kobori to divide an image into color channels and recognize the mark. Doing so allows for less chances of error for detecting the plurality of marks associated with the docking station.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aldred in view of LI et al. U.S. 2019/0180467 (“LI”).
Regarding claim 10 as best understood, Aldred discloses a moving apparatus for cleaning, the moving apparatus comprising:
a cleaner for cleaning; (see at least [col. 3, line 62 – col. 4, line 1] With reference to FIG. 1 a robotic system 2 includes a mobile robot 4 and an associated docking station 6. In this embodiment, the mobile robot 4 is shown in the context of a vacuum cleaning robot although it should be appreciated that this is not essential to the invention and that the invention is applicable to any mobile robot, in a domestic setting or otherwise.)
a traveler configured to move the moving apparatus; an image sensor configured to capture an image of surroundings of the moving apparatus; and  (see at least [claim 1] an autonomous vehicle provided with a camera-based sensing system, a drive system for driving the autonomous vehicle, and a control system for controlling the drive system…)
at least one processor configured to: control the image sensor to capture the image, (see at least [col. 5, line 18-34] FIG. 3 shows schematically a control system 30 of the robot 4 and its interfaces with the components described above. The control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner. The controller 32 is interfaced into a sensor suite 34 of the robot 4 by which means the robot 4 gathers information about its environment in order to map its environment and perform a cleaning route. The sensor suite 34 is also shown generally in FIG. 1 and includes a navigational sensor 36 which, in this embodiment, is a camera-based system in the form of an omnidirectional camera for providing the robot 4 with a panoramic view of its surroundings, and also a near-field proximity sensor array 38 to provide the robot 4 with the capability to detect obstacles. Finally, a bump detecting system 40 is provided although this is not illustrated in FIG. 1.)
based on the identified characteristic of the at least one mark, identify a distance between the moving apparatus and a station apparatus, (see at least [col. 8, line 51-67] In all of the robot positions P1, P2 and P3 described above, the robot 4 is oriented so that it faces the docking station 6 and, therefore, the docking station 6 and targets 80, 82 appear in the centre of the image frames. It will be appreciated, however, that if the robot 4 was not oriented in this way, then the docking station 6 would appear at a different lateral position in the image. The robot 4 may therefore infer its orientation relative to the docking station 6 from the lateral position of the targets 80, 82 in the image.
A similar principle can be used by the docking control module 70 to determine the distance between the robot 4 and the docking station 6. With reference now to FIG. 7, two alternative robot positions P1, P2 are shown in an aligned position, one behind the other, and oriented to face directly towards the docking station 6. As in FIG. 6, image frames corresponding to each robot position P1, P2 are also provided.)
based on the identified distance, identify at least one operation among a plurality of operations, and control the traveler, based on the identified at least one operation, to move the moving apparatus to a location of a station (see at least [col. 11, line 6-20] Now in the position P2, the process loops through steps 102 to 118, as explained above, but the decision step 118 is now answered negatively and the process flow moves to a further decision step 124. In a similar manner to step 118, at step 124 the docking control module 70 analyses the target pixel separation and determines whether it exceeds a predetermined maximum value, which establishes the inner boundary 125 of zone C and, in doing so, the docking control module 70 determines whether the robot is still in zone C and is not too close to the docking station 6. In the event that the robot 4 travelled out of zone C so as to be too close to the docking station 6, the decision step 124 would be answered negatively and step 127 would cause the robot 4 to execute a reverse manoeuvre until the robot 4 is positioned into zone C.)

However, LI teaches the moving apparatus to designate a plurality of identification points corresponding to one or more objects within the captured image, group the plurality of identification points into a plurality of groups, identify a characteristic of at least one mark corresponding to a group comprising a preset image among the plurality of groups within the captured image, (see at least [¶ 0045] An aspect of the present disclosure relates to a driving aid for identifying and positioning objects around a vehicle during autonomous driving. For example, a camera, a LiDAR device, a Radar device may be mounted on a roof of an autonomous car. The camera, the LiDAR device and the Radar device may obtain a camera image, a LiDAR point cloud image, and a Radar image around the car respectively. The LiDAR point cloud image may include a plurality of points. A control unit may cluster the plurality of points into multiple clusters, wherein each cluster may correspond to an object. The control unit may determine a 3D shape for each object and mark the 3D shape on the LiDAR point cloud image. The control unit may also correlate the LiDAR point cloud image with the camera image to generate and mark a 2D representation of 3D shape of the objects on the camera image. The marked LiDAR point cloud image and camera image are better in understanding the location and movement of the objects. The control unit may further generate a video of the movement of the objects based on marked camera images. The vehicle or a driver therein may adjust speed and movement direction of the vehicle based on the generate video or images to avoid colliding the objects.)
 Aldred discloses the moving apparatus for navigating an autonomous cleaning apparatus to a docking station, using a plurality of marks located in proximity to the docking station. LI teaches an apparatus to generate identification points corresponding to one or more objects within the captured image, group the plurality of identification points into a plurality of groups.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Aldred to incorporate the teachings of LI to generate identification points corresponding to one or more objects within the captured image, group the plurality of identification points into a plurality of groups. Doing so allows for an efficient object detection mechanism and locating marks associated with the docking station faster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668